In a letter dated November 25, 2003, to the Clerk of the Appellate Courts, respondent Thomas R. Lietz, of Topeka, Kansas, an attorney admitted to practice law in the state of Kansas, voluntarily surrendered his license to practice in Kansas, effective December 31,2003, pursuant to Supreme Court Rule 217 (2003 Kan. Ct. R. Annot. 281).
At the time the respondent surrendered his license a hearing involving complaints filed by 8 of his clients was pending. In addition, an additional 10 cases involving complaints filed by the respondent’s clients were being investigated by the Topeka Bar Association Ethics Committee. The cases involved allegations of lack of competence, lack of diligence, lack of communication, and accepting retainers and performing no work.
This court, having examined the files of the office of Disciplinary Administrator, finds that the surrender of the respondent’s license should be accepted and the respondent should be disbarred.
It Is Therefore Ordered that Thomas R. Lietz be and he is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Thomas R. Lietz from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2003 Kan. Ct. R. Annot. 286).
Dated this 31st day of December, 2003.